 OGDEN FOOD SERVICE CORPORATIONOgden Food Service Corporation and General Truck-drivers and Helpers Local No. 92, a/w Internation-al Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Petitioner.Case 6-RC-7888January 18, 1978DECISION AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERSMURPHY AND TRUESDALEUpon a petition duly filed on June 6, 1977, underSection 9(c) of the National Labor Relations Act, asamended, a hearing was held on June 29 and July 6,1977, before Hearing Officer Paul C. Fink. Followingthe hearing and pursuant to Section 102.67 of theNational Labor Relations Board's Rules and Regula-tions, Series 8, as amended, the Regional Director forRegion 6 transferred this case to the Board fordecision. Thereafter, the Employer and the Petitionerfiled briefs, which have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record, the Board finds:I. The Employer, Ogden Food Service Corpora-tion, is a Delaware corporation engaged in thebusiness of retail food service operations at variouslocations throughout the United States, including itslocation at Waterford Park, a horseracing track inChester, West Virginia. The Employer operates threerestaurants and several concession stands at Water-ford Park. In the past 12-month period, the Employerreceived gross revenues in excess of $500,000 fromthe operation of its business, and purchased goodsvalued in excess of $50,000 for use at its Chester,West Virginia, facility from locations outside theState of West Virginia.The threshold question in this case is whether theBoard should assert jurisdiction in a matter involvingan employer who operates a retail food serviceestablishment at a horseracing track. This issue hasI Hotel & Restaurant Employees d Bartenders International Inion, Local343, AFL-CIO (Resort Concessions., Inc.), 148 NLRB 208 (1964).2 Harry M. Stevens, Inc., 169 NLRB 806 (1968).3 Stevens operated establishments at parks and stadiums for baseball andother sporting events, convention and exhibit halls, a hotel, bowling alley,county fairs, and thoroughbred, harness. and dogracing tracks.' The Employer has establishments at industnal plants, institutions,234 NLRB No. 69been dealt with by the Board in two prior cases,Resort Concessions I and Harry M. Stevens. 2In Resort Concessions, the Board declined to assertjurisdiction over Resort's restaurant and concessionbusiness at a particular racetrack. In that case, theemployer's annual business barely met the Board'smonetary standard for the assertion of jurisdictionover retail establishments. Moreover, the operationsof the racetrack were conducted exclusively at theMonticello, New York, harness racetrack and onlyduring a 4-month racing season. The Board conclud-ed that Resort's operations were inextricably associ-ated with the operation of a racetrack, over which theBoard, as a matter of policy, did not exercisejurisdiction.In Harry M. Stevens, the Board asserted jurisdic-tion over the employer and its subsidiaries whooperated food service establishments at more than 30locations in 13 States.3Stevens also operated notonly at racetracks but at nonracetrack locations aswell, and did so on a year-round basis. Furthermore,the Board determined that Stevens and its fivewholly-owned subsidiaries constituted a single em-ployer for jurisdictional purposes. Lastly, the Boardconcluded, in effect, that Stevens' operations werenot integrally related to the operations of theracetracks at which it was located.In the instant case, the Employer's operations arestrikingly similar to those presented in Harry M.Stevens and quite different from the operations of theemployer in Resort Concessions. For example, OgdenFood Service operates at Waterford Park virtually ona year-round basis-its regular employees workapproximately 300 days per year. The Employer andits subsidiaries also operate on a multistate basis-they service approximately 17 States at a largenumber of locations. Moreover, the Employer oper-ates both racetrack and nonracetrack establish-ments.4Furthermore, for jurisdictional purposes, wefind that the Employer and its many subsidiariesconstitute a single employer. Finally, as in Stevens,we conclude that the Employer's operations are notintegrally related to the operations of the racetracksat which it is located.In these circumstances, we find that Harry M.Stevens controls the result in this case, and, as in thatcase, it will effectuate the purposes of the Act toassert jurisdiction over the Employer and its subsidi-aries as a single employer.5Accordingly, we find thatstadiums, auditoriums, racetracks, airports, theaters, amusement parks,department stores, bowling alleys, and turnpike rest stops.I Member Murphy joins her colleagues here in asserting jurisdiction overthe Employer because she finds its operations are not such an integral partof the racetrack as to bring the restaurant within the munbit of Sec. 103.3 ofthe Board's Rules and Regulations, Series 8. as amended, pursuant to whichthe Board has declined to assert jurisdiction over horse and dogracing tracks(Continued)303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Employer is engaged in commerce within themeaning of the Act.2. The Petitioner is a labor organization withinthe meaning of Section 2(5) of the Act, and claims torepresent certain employees of the Employer. Thus, aquestion affecting commerce exists concerning therepresentation of employees of the Employer withinthe meaning of Sections 9(c)(1) and 2(6) and (7) ofthe Act.3. The Petitioner filed its petition seeking torepresent a unit of all bartenders, waitresses, host-esses, kitchen helpers, concessionaires, salad girls,cashiers, busboys, and dishwashers employed by theEmployer at its various facilities at the WaterfordPark racetrack.The Employer contends that the hostesses aresupervisors within the meaning of Section 2(11) ofthe Act. The record indicates that there are threehostesses, also called dining room managers: BonnieCunningham, Irene Jackson, and Marge Watson.Cunningham and Jackson are employed on a regularfull-time basis. They have the authority to assignwork, discipline employees, grant time off, andrecommend effectively that employees be trans-ferred, hired, discharged, or laid off. Thus, weconclude that hostesses Cunningham and Jacksonare supervisors within the meaning of Section 2(11)of the Act, and we shall exclude these two regularhostesses from the unit sought to be represented bythe Petitioner.Watson's position, however, differs from that of theother two hostesses. Watson's job is better describedas a relief hostess-she works only 2 days per week,when Cunningham and Jackson are on their days off.Watson has no authority to recommend effectivelythat employees be hired, discharged, or disciplined.In fact, the manager in charge of the Employer'soperations at Waterford Park does not take anyaction with regard to Watson's recommendationsas a class. Nevertheless, she believes that, if future cases of this kind comebefore the Board, the Board should first resort to its rule-making processesto consider afresh the broader issue of whether it should continue to adhereuntil after he consults with the regular hostesses.Thus, it does not affirmatively appear from therecord that Watson possesses supervisory authority.Nevertheless, the record does not contain sufficientevidence for us to find conclusively that Watson isnot a supervisor. Accordingly, we shall permitWatson, the relief hostess, to vote subject to chal-lenge in the election directed below.The parties also contested the supervisory status ofHerbert Howard, whose job classification is chef.The evidence adduced at the hearing clearly demon-strates that he has the authority to hire, discharge,promote, transfer, discipline, assign, and lay offemployees. Accordingly, we find that Herbert How-ard, chef, is a supervisor within the meaning ofSection 2(11) of the Act, and we shall exclude himfrom the unit sought to be represented by thePetitioner.We find that the following employees of theEmployer constitute a unit appropriate for thepurpose of collective bargaining within the meaningof Section 9(b) of the Act:All employees of the Employer including bartend-ers, waiters and waitresses, kitchen helpers, con-cessionaires, salad persons, cashiers, busboys,dishwashers, and all other employees of theEmployer at its Waterford Park, Chester, WestVirginia, facility; excluding all office clericalemployees, professional employees, and guardsand supervisors as defined in the Act.As we have concluded that the Board should assertjurisdiction over the Employer's operations and thatthe above-described employees constitute an appro-priate bargaining unit, we shall issue the following:[Direction of Election and Excelsior footnote omit-ted from publication.]to Sec. 103.3 or rescind or modify that rule and then, only after deciding thatissue, should it determine the question similar to the one posed herein.304